STATE OF LOUISIANA
v.
BYRON MICHAEL WHITEHOUSE.
No. 2007 CA 0084.
Court of Appeal of Louisiana, First Circuit.
November 2, 2007.
NOT DESIGNATED FOR PUBLICATION.
DOUG MOREAU, District Attorney, KORY J. TAUZIN, Assistant District Attorney, Counsel for Appellee, State of Louisiana.
DENNIS C. WEBER, Counsel for Appellant, Louisiana International Fidelity, Insurance Company.
Before PARRO, KUHN and DOWNING, JJ.
KUHN, J.
International Fidelity Insurance Company appeals the trial court's judgment, denying its motion to discharge its surety obligation, which sought dismissal from liability for the future appearances of criminal defendant, Byron Michael Whitehouse. Because the record establishes that on October 23, 2006, Whitehouse pled guilty to all the charges against him and was sentenced to a term of incarceration, by operation of law, the surety was relieved of its obligation. See La. C.Cr.P. art. 326B (stating that upon entry of a plea of guilty in any felony case, the bail undertaking shall cease and the surety shall be relieved of all obligations under the bond); see also La. C.Cr.P. art. 348. No practical relief can be given by our review of the propriety of the trial court's ruling denying International Fidelity Insurance Company's motion, and the matter is moot. See Robin v. Concerned Citizens for Better Education in St. Bernard, Inc., 384 So. 2d 405 (La. 1980). Since International Fidelity Insurance Company, as a matter of law, has been relieved as a surety, its appeal is dismissed at its costs.
APPEAL DISMISSED.